              Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND DIVISION

SERGIO MORENO, AND ALL OTHERS
SIMILARLY SITUATED UNDER 29
U.S.C. 216(B),

 Plaintiff,                                        Civil Action No. 7:19-00240
         v.

SILVERTIP COMPLETION SERVICES
OPERATING, LLC,

 Defendant.



                               ORIGINAL COMPLAINT

       Plaintiff Sergio Moreno, individually and on behalf of those similarly situated, file

this Original Complaint against Silvertip Completion Services Operating, LLC

(“Silvertip” or “Defendant”), and in support shows the following:

                 I.      INTRODUCTORY FACTS AND SUMMARY

       1.      Defendant is a Midland-based oilfield services company that provides case-

hole wireline services to its customers throughout the Permian Basin.

       2.      Defendant employed Plaintiff and other individuals to directly and

indirectly provide its oilfield services to Defendant’s customers and pays them on a non-

exempt basis (“Non-Exempt Employees” or “NEEs”), but fails to pay them overtime as

required by the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”).

       3.      NEEs regularly worked in excess of 40 hours per workweek, but were not

paid overtime at the legally required rate for all overtime hours worked.


ORIGINAL COMPLAINT                                                           Page - 1
            Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 2 of 7



       4.     Defendant violated the FLSA by miscalculating the overtime rate it paid to

NEEs for overtime hours worked. Defendant specifically miscalculated overtime by

failing to include all required remuneration earned by NEEs into the regular rate of pay to

determine overtime compensation. This policy did not depend on the specific form of pay

provided to Plaintiff. Rather, Defendant categorically excluded all additional pay—other

than hourly pay—provided to NEEs from the regular rate of pay. The additional

payments excluded from the regular rate of pay (“Additional Pay”) include, but may not

be limited to job bonus and non-discretionary bonus pay. Defendant’s policy of

categorical exclusion of Additional Pay from the regular rate (“Overtime Miscalculation

Policy”) violated the FLSA.

       5.     Plaintiff brings this action individually and on behalf of other similarly

situated NEEs, who, due to Defendant’s Overtime Miscalculation Policy, were not paid

all earned overtime pay for time they worked in excess of forty (40) hours in individual

workweeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq.

       Parties

       6.     Plaintiff Sergio Moreno is an individual who worked for Defendant as an

NEE from approximately January 2019 to August 2019. He has attached his consent to

participate in this action as Exhibit A.

       7.     The “Collective Action Members” are all non-exempt workers employed

by Defendant in the past three years who received Additional Pay and whose overtime




ORIGINAL COMPLAINT                                                          Page - 2
             Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 3 of 7



was calculated based on a regular rate that excluded Additional Pay.1 This definition

includes, but is not limited to, NEEs who were subject to the Overtime Miscalculation

Policy defined above.

       8.      Defendant is a Delaware limited liability company.

       9.      Defendant’s principal place of business is in Midland, Texas.

       10.     Defendant’s members all reside in Midland, Texas.

       Jurisdiction and Venue

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claims arise under federal law. See U.S.C. § 216(b).

       12.     Venue is proper in this District under 28 U.S.C. § 1391 because the events

forming the basis of this suit occurred in this District.

       Factual Allegations

       13.     Plaintiff worked as a NEE for Defendant in the last two years.

       14.     Defendant employed NEEs to directly and indirectly provide Defendant’s

casing and other services to Defendant’s customers. NEEs regularly worked in excess of

40 hours per week, but were not paid in compliance with the FLSA. Defendant violated

the FLSA by paying NEEs pursuant to the Overtime Miscalculation Policy that failed to

include all required remuneration, including but not limited to Additional Pay, into NEEs

regular rate to calculate overtime.




1
  Minyard v. Double D Tong, Inc., 237 F. Supp. 3d 480, 491 (W.D. Tex. 2017), on reconsideration, No.
MO:16-CV-00313-RAJ, 2017 WL 5640818 (W.D. Tex. Mar. 22, 2017) (granting conditional certification
to all non-exempt casing workers who “received … additional pay…. not included in the regular rate of
pay.”).

ORIGINAL COMPLAINT                                                                   Page - 3
             Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 4 of 7



       15.    Defendant knew about the FLSA’s overtime requirements, but chose not to

pay Plaintiff or the Collective Action Members overtime in compliance with the FLSA.

Defendant knowingly, willfully, or with reckless disregard carried out their illegal pattern

or practice of failing to pay Plaintiff or the Collective Action Members proper overtime

compensation.

       16.    Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. §

203(r)(1).

       17.    Defendant is an enterprise engaged in commerce or in the production of

goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       18.    Defendant has made more than $500,000 in sales made or business done in

each of the last three calendar years.

       19.    During his employment, Plaintiff was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       20.    During his employment, Defendant was Plaintiff’s “employer” as defined

under the FLSA in § 203(d).

       Collective Action Allegations

       21.    Plaintiff and the Collective Action Members performed the same or similar

job duties. Specifically, Defendant employed all NEEs to directly and indirectly provide

its oilfield services to customers. Defendant subjected all NEEs to the same illegal pay

policy: The Overtime Miscalculation Policies that failed to pay NEEs one-and-one-half

times their regular rate of pay for all overtime hours worked. Accordingly, the Collective




ORIGINAL COMPLAINT                                                           Page - 4
              Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 5 of 7



Action Members are similarly situated to Plaintiff in terms of job duties and pay

provisions.

       22.     Defendant’s failure to pay overtime compensation at the rates required by

the FLSA results from generally applicable policies or practices and do not depend on the

personal circumstances of the Collective Action Members: Plaintiff’s experience is

typical of the experience of the Collective Action Members. All Collective Action

Members, regardless of their precise job requirements or rates of pay, are entitled to

overtime compensation at a rate of one-and-one-half their regular rate for all hours

worked in excess of 40 per week. Although the issue of damages may be individual in

character, there is no detraction from the common nucleus of liability facts.         The

questions of law and fact commonly apply to the Plaintiff, Collective Action Members,

and all NEEs who worked for Defendant during the statutory time period.

       23.     Defendant has names and addresses for potential Collective Action

Members in its payroll or personnel records.

       24.     Defendant has email addresses for potential Collective Action Members in

its payroll or personnel records.

       25.     Defendant has phone numbers for potential Collective Action Members in

its payroll or personnel records.

                 VII. COUNT I: FAILURE TO PAY WAGES IN
             ACCORDANCE WITH THE FAIR LABOR STANDARS ACT

       26.     During the relevant time period, Defendant violated and continues to

violate the provisions of sections 6 and 7 of the FLSA, 29 U.S.C §§ 206-7, and 215(a)(2),

by employing employees in an enterprise engaged in commerce or in the production of

ORIGINAL COMPLAINT                                                         Page - 5
            Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 6 of 7



goods for commerce within the meaning of the FLSA for weeks longer than 40 hours

without compensating for work in excess of 40 hours per week at rates no less than one-

and-a-half times their regular rates of pay. Defendant willfully failed to pay Plaintiff and

the Collective Action Members in accordance with the law.

       WHEREFORE, Plaintiff prays for relief against Defendant as follows:

       A. For an Order pursuant to Section 16(b) of the FLSA finding Defendant
          liable for unpaid back wages due to Plaintiff (and those who may join in
          the suit) and for liquidated damages equal in amount to the unpaid
          compensation found due to Plaintiff (and those who may join the suit);
          and

       B. For an Order awarding Plaintiff (and those who may join in the suit) the
          costs of this action;

       C. For an Order awarding Plaintiff (and those who may join in the suit)
          attorneys’ fees;

       D. For and Order awarding Plaintiff (and those who may join in the suit)
          pre-judgment and post-judgment interest at the highest rates allowed by
          law; and

       E. For an Order granting such other and further relief as may be necessary
          and appropriate.

                                             Respectfully Submitted,

                                             /s/ Jack Siegel
                                             Jack Siegel
                                             Texas Bar No. 24070621
                                             SIEGEL LAW GROUP PLLC
                                             4925 Greenville | Suite 600
                                             Dallas, Texas 75206
                                             T: (214) 790-4454
                                             www.4overtimelawyer.com

                                             Travis M. Hedgpeth
                                             Texas Bar No. 24074386
                                             THE HEDGPETH LAW FIRM, PC
                                             3050 Post Oak Blvd., Suite 510

ORIGINAL COMPLAINT                                                           Page - 6
             Case 7:19-cv-00240 Document 1 Filed 10/15/19 Page 7 of 7



                                                Houston, Texas 77056
                                                Telephone: (281) 572-0727
                                                Facsimile: (281) 572-0728
                                                travis@hedgpethlaw.com


                                                ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document will be served on
Defendant with Plaintiff’s Summons and Certificate of Interested Parties.



                                        /s/ Jack Siegel
                                          Jack Siegel




ORIGINAL COMPLAINT                                                                Page - 7
